Citation Nr: 1438231	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-32 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral spine osteoarthritis with degenerative disc disease (DDD). 

2.  Entitlement to an initial evaluation in excess of 10 percent for left sciatica, associated with lumbosacral spine osteoarthritis with DDD.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1987 to April 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision and an October 2012 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The May 2010 rating decision granted service connection for lumbosacral strain and assigned a noncompensable rating effective May 1, 2010.    The Veteran filed a notice of disagreement (NOD) in December 2010, and in a September 2011 rating decision, the RO granted an increase to 10 percent effective May 1, 2010.  The October 2012 DRO decision granted service connection for left sciatica and assigned a 10 percent rating effective May 1, 2010.  Although these are partial grants of the benefit sought, the Board notes that the Veteran has continued his disagreement with the ratings assigned and has not been granted the maximum benefit allowed; thus, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran is unemployed and in his October 2010 substantive appeal (VA Form 9), the Veteran stated that he is unable to work in his profession as a commercial truck driver due to his back condition, as his job requires heavy lifting and that he drive for long distances.  A TDIU claim has therefore been inferred as part and parcel of the ongoing appeal for an increased evaluation for lumbosacral spine osteoarthritis with DDD.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, in his October 2011 substantive appeal (VA Form 9), the Veteran referenced treatment from a doctor for his back condition.  The Veteran stated that he was being treated with painkillers and muscle relaxers, and that his doctor determined that physical therapy was necessary.  The record does not reflect that any additional treatment records were associated with the claims file.  The Veteran should be contacted and asked to identify the doctor along with any other medical facilities/doctors, VA or private, that provided him treatment for his back condition.  All necessary steps should then be taken to obtain records from these treatment providers.

The Veteran was most recently afforded a VA examination in August 2012.  However, in June 2014, the Veteran's representative alleged on behalf of the Veteran that his back condition had worsened since the last VA examination in August 2012.  Accordingly, in light of the Veteran's allegations of worsening of his condition, and that the last examination was conducted two years ago, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's lumbosacral spine osteoarthritis with DDD, and left sciatica associated with lumbosacral spine osteoarthritis with DDD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also, as discussed above, a claim for TDIU is inferred as part and parcel of the claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since the Veteran's appeal for increased ratings for his back condition and left sciatica may affect his eligibility for a TDIU under 38 C.F.R. § 4.16(a), the Board finds that the claim of entitlement to a TDIU should be considered after the increased rating claims are reconsidered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, as part of the VA examination requested, an opinion regarding the impact of the Veteran's service-connected back condition and left sciatica on the Veteran's occupational functioning, and how his condition impacts his ability to obtain and/or maintain substantially gainful employment, should be included. 

Finally, to ensure that all relevant factors are identified and considered, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and should be provided notice of the requirements for substantiating a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify medical facilities/doctors, VA or private, that treated him for his lumbosacral spine osteoarthritis with DDD, and left sciatica associated with lumbosacral spine osteoarthritis with DDD.  After securing any necessary authorizations, VA should obtain all identified treatment records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

2.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, to include a specific request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  After the above development is completed, schedule the Veteran for a VA examination(s) to determine the current severity and extent of the Veteran's service-connected lumbosacral spine osteoarthritis with DDD, and left sciatica associated with lumbosacral spine osteoarthritis with DDD.  The examiner must review the claims folder in conjunction with the examination.  All required testing must be performed.  

The examiner must specifically comment on the impact of service-connected back condition and left sciatica on the Veteran's occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected lumbosacral spine osteoarthritis with DDD, and left sciatica associated with lumbosacral spine osteoarthritis with DDD would preclude him from obtaining or maintaining gainful employment.  

A detailed rationale is required for the opinion provided. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, to include TDIU.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



